Orders, Family Court, Bronx County (Gayle E Roberts, J.), entered on or about March 11, 2004, which, in child protective *194proceedings pursuant to article 10 of the Family Court Act, denied respondent parents’ motion to dismiss the neglect petition for, inter alia, failure to state a cause of action, unanimously affirmed, without costs.
The petition, alleging that respondents’ minor children, Amanda and Megan K., were absent from school without explanation for more than 30 consecutive days and that respondents completely failed to cooperate with school authorities or to follow proper procedures for home-schooling, adequately stated a claim for educational neglect against respondents (see Matter of Jovann B., 153 AD2d 858 [1989]; Matter of Christa H., 127 AD2d 997 [1987]; Matter of Andrew TT., 122 AD2d 362 [1986]; cf. Matter of Giancarlo P., 306 AD2d 28 [2003]).
Respondents’ remaining arguments are unavailing. Concur— Williams, J.E, Marlow, Gonzalez, Sweeny and Catterson, JJ.